Interim Decision #2276—Appendix

APPENDIX
MOTION OF COMMISSIONER

(April 3, 1974)
THE IMMIGRATION & NATURLIZATION SERVICE MOVES
THE BOARD OF IMMIGRATION APPEALS FOR RECONSIDERATION AND WITHDRAWAL of its order of May 31, 1973 in
the subject deportation proceedings, and for a termination of the
proceeding.
STATEMENT
On May 31, 1973, the Board affirmed the decision of the Immigration Judge directing the deportation of the alien by reason of
his conviction of a violation of a law or regulation relating to the
illicit possession of marijuana, in -violation of § 241(o.X11) of the
Immigration & Nationality Act. Deportability was based upon a
conviction under California law, for possession of marijuana. In its
decision the Board ruled that the alien remained deportable
notwithstanding the fact that he was a minor at the time the
conviction occurred and the conviction was later expunged under
§ 1772 of the California Welfare & Institutions Code, upon completion of youth offender treatment.
The respondent filed a Petition for Review of the order of the
Board in the Court of Appeals for the Ninth Circuit. He reasserted
his contention that in a similar case involving a federal conviction
of a youth offender under 18 U.S.C. 5010(b), and a federal expungement under 18 U.S.C. 5021(a), an order of deportation was not

upheld on the ground that Congress had shown a clear intention
that the expungement should free the youth offender of all taint of
a conviction (Morera v. INS, 462 F2d 1030 (CA. 1, 1972). The Court
of Appeals for the Ninth Circuit declined to apply the Morera
principle to the instant case, and affirmed the decision of the
Board. A petition for certiorari was then filed.
DISCUSSION
Attached herewith is a memorandum from the Solicitor General,
to the General Counsel, Immigration & Naturalization Service,
reflecting the view of the Solicitor General after a review of the
issues involved in the subject case, that the Morera decision should
653

Interim Decision #2276—Appendix
be extended to marijuana convictions of youth offenders where the
crime has been expunged under state laws similar to the expungement provisions of the Federal Youth Corrections Act as in the
instant case. Pusuant to this recommendation of the Solicitor
General the Immigration & Naturalization Service has now
adopted the position that marijuana violators, who are treated as
youth offenders, under state laws, will be dealt with in the same
manner as such offenders under federal law. It is to be noted that
this position does not apply to offenses involving narcotics and
drugs other than marijuana, nor to expungement under state laws
that do not have a federal counterpart.
In view of the foregoing it is respectfully urged that the order
entered by the Board on May 31, 1973 be withdrawn, and that the
proceedings be terminated.
MOTION IS MADE that the order entered by the Board on May
31, 1973 be withdrawn, and that the proceedings be terminated.

Office of the Solicitor General
Washington, D.C. 20530
27 MAR 1974
Charles Gordon, Esquire
General Counsel
Immigration & Naturalization Service
Washington, D.C.
Re: Manuel Andrade-Gamiz v. Immigration & Naturalization Service, U.S. Supreme Court, No. 73-5694
Dear Mr. Gordon:
A petition for certiorari has been filed in the above-entitled case
challenging a deportation order issued under 8 U.S.C. 1251(a)(11)
based on the petitioner-alien's California conviction in 1971 for
possession of marihuana (two or three cigarettes, as we understand it) in violation of state law. He was a minor at the time and
was commited to California Youth Authority. He was honorably
discharged about two years later, and his conviction has been set
aside pursuant to Section 1772 of the California Welfare and
Institutions Code, which provides for such expungement upon
satisfactory completion of youth offender treatment. Petitioner
contends, inter alia, that the Board of Immigration Appeals'
refusal, summarily affirmed by the Ninth Circuit, to take into
account the expungement of his conviction, erroneously construes
Section 1251(aX11) and conflicts with the First Circuit's decision in
Mestre Morera v. Immigration and

F2d 1030 (C.A. 1).
654

Naturalization Service, 462

Interim Decision #2276—Appendix
The purpose of this letter is to recommend that the Service
promptly (a) revise its policies with respect to the application of
Section 1251(aX11) to a person in petitioner's situation, and (b)
reconsider and set aside the instant deportation order. If such
action is taken, we can so represent to the Supreme Court and
suggest that the case is moot (or arrange for the petition to be
withdrawn) thereby avoiding a challenge to the application of
Section 1251(aX11) in what I regard as perhaps the weakest
possible context for the government. Our analysis of the problem
follows.
Deportation statutes, because of their drastic consequences,
must be strictly construed. E.g., Barber v. Gonzales, 347 U.S. 637,
642-643; Fong How Tan v. Phelan, 333 U.S. 6, 10. Accordingly, a
state conviction of a youth offender for a marihuana offense which
has been expunged following staisfactory rehabilitative treatment
should not be regarded as the basis of deportation in the absence
of persuasive reasons or a clear statement of congressional intent.
Under 8 U.S.C. 1251(a), various categories of aliens are 'subject to
deportation, upon order of the Attorney General. One category
includes, under specified circumstances, aliens "convicted of a
crime involving moral turpitude" (8 U.S.C. 1251(a)(4)), while another includes, inter al* narcotic drug addicts and persons "convicted of a violation of or a conspiracy to violate, any law or
regulation relating to the illicit possession of or traffic in narcotics
drugs or marihuana * * *." 8 U.S.C. 1251(a)(11).
Where a federal or state court conviction for a crime involving
moral turpitude is expunged or set aside pursuant to a federal or
state statute providing such a remedy (e.g., upon completion of
probation or after custody as a youth offender), the conviction is
no longer a basis for depbrtation under Section 1251(aX4). See, e.g.,
Garcia— Gonzales v. Immigration and Natwralization Service, 244
F2d 804, 810 (C.A. 9), certiorari denied, 382 U.S. 840; Matter of G--,
1 I. & N. Dec. 96; Matter of 0-7'—, 4 1. & N. Dec. 265; Matter of
G—, 9 T. &
Dee. 159, 165; Matter of Gutniek, 13 I & N. Dec. 672.
Prior to Morera, however, it has been held that a state conviction covered by Section 1251(a)(11) but set aside under an expungement law similar to the federal act nevertheless remained a
ground for deportation, regardless of the nature of severity of the
violation, even though a conviction for a crime of moral turpitude
thus set aside would not be a basis for deportation. This position
was asserted by the Attorney General in 1959 in Matter of A—F—,
8 I. & N. Dec. 429, where a deportation order under Section
1251(aX11) was based upon an alien's California conviction, notwithstanding the contention that the conviction might later be set
aside under Section 1772 of the California Welfare and Instutions
655

Interim Decision #2276—Appendix
Code providing for post-probation expungement' Following the
Attorney General's reasoning, some courts held that even where a
state narcotics or marihuana conviction is actually set aside under
a state law, the expunged conviction still requires deportation
under Section 1251(a)(11). See Garcia—Gonzales v. Immigration
and Naturalization Service, supra; de la Cruz—Martinez v. United
States, 404 F2d 1198 (C.A. 9), certiorari denied, 394 U.S. 955;
Gonzalez de Lara v. United States, 439 F.2d 1316 (C.A. 5).
In Morera, however, the First Circuit held that a federal marihuana conviction set aside under the Federal Youth Corrections
Act (8 U.S.C. 5021) following satisfactory completion of rehabilitatWe treatment or probation was not a basis for deportation under
Section 1251(a)(11). The court stated in Morera (462 F2d at 1032)
that that Act:
clearly contemplates more than a "technical erasure;" it expresses a Congressional concern, which we cannot say to be any less strong than its concern
with narcotics, that juvenile offenders be afforded an opportunity to atone for
their youthful indiscretions. * * * Pardon and leniency at most restore to an
offender his civil rights; neither is as clearly directed as the Youth Corrections Act toward giving him a second chance, free of all taint of a conviction
[citation omitted]. Indeed, the presence of ocalual 241(b) [8 U.O.C. 1251(b)1
suggests to us that if Congress had intended a section 5021 certificate to be
inoperative with respect to section 241(a)(11) (8 U.S.C. 1251(a)(11)], it would
expressly have said so.

As I understand it, the Immigration and Naturalization Service
not only follows Morera, but also, as a matter of policy, does not
deport a person whose conviction is likely to be set aside pursuant
to the Youth Corrections Act.
Because the instant case does not involve a conviction set aside
under the Youth Corrections Act, the decision below does not

1 At the time of the decision in Matter of A
F , Section 1251(a)(11) referred
only to "narcotics" and made no mention of marihuana, and the Ninth Circuit
had recently held that a conviction involving only marihuana was therefore not
a basis for deportation under Section 1251(a)(11). See Hoy v. Mendoza-Rivera, 267
F.2d 451 (C.A. 9), affirming Mendoza-Rivera v. Del G11.07151,0, 101 P. Supp. 473 (S.D.
Cal.). In 1960 Congress amended Section 1251(a)(11) to include marihuana
offenses specifically. '74 Stet. 504; see S. Rep. No. 1651, 86th Cong., 2d Sess., at pp.
13-14.
2 The court was referring to 8 U.S.C. 1251(b), which provides that Section
1251(a)(4) shall not require deportation if the alien has been fully and unconditionally pardoned by the President or the governor of any state or if the
sentencing judge recommends against deportation; however, Section 1251 (b) is
by its terms expressly inapplicable to an alien charged with being deportable
under Section 1251(a)(11).
—

656

—

Interim Decision #2276—Appendix
present a square conflict with the holding in Morera.3 However,
given the role necessarily played by state law in deportation
proceedings, the accommodation of competing policies in Morera is
not rendered irrelevant here simply because Morera involved a
conflict between two federal statutes, rather than a federal statute and a state statute, as here. Given Morera, there is little, if
any, reason to justify a different result where the expungement of
a youth offender's conviction occurred pursuant to state law. The
same result can and, I think, should be reached in such a case.
It has sometimes been suggested, as a reason for disregarding
expungement under state law when basing deporation under
Section 1251(aX11) on a state conviction, that deportation is a
federal matter which should not be subjected to the varied
consequences that states may choose to attach to convictions for
offenses that justify deportation. See, e.g., Gonzalez de Lara v.
United States, supra, 439 F2d at 1318-1319; de la Cruz Martinez v.
Immigration and Naturalization Service, supra, 404 F2d at 1200;
of Gutierrez-Rubio v. Immigration and Naturalization Service, 453
F2d 1243 (C.A. 5) (deportation under 8 U.S.C. 1251(aX14)). This
approach assumes, in effect, that all issues concerning deportation
must be governed solely by federal law.
It is true, of course, that in the first instance federal law
normally governs the construction of federal statutes. In many
cases, however, the federal rule of construction may call for
reference to and the reliance upon state law. See, e.g., Reconstruction Finance Corp. v. Beaver County, 328 U.S. 204, 209-210; De
Sylva v. Ballentine, 351 U.S. 570, 580-581; ef. United States v.
Yazell, 382 U.S. 341, 354-358. In the context of deportation, it is
unquestionable that state law has a role to play, in that certain
convictions for violation of state law are grounds for deportation,

and pardons by governors may bar a state conviction from being
so used.
Indeed, in Matter of G—, supra, 9 I. & N. Dec. at 169, the

Attorney General recognized that the Supreme Court's per curiam
reversal of a deportation order under Section 1251(a) (4) in Pino v.

3 The court of appeals below stated in its brief order that "Morera is not the
law of this circuit," citing Hernandez-Valensuela v. Rosenberg, 304 F.2d 639 (C.A.
9). The latter case, however, held merely that a conviction which might some day
be set aside pursuant to 18 U.S.C. 5021 was still a conviction for deportation
purposes. In Morera the defendant's conviction had beeh set aside pursuant to

Section 5021 of the Federal Youth Corrections Act prior to the court of appeals'
decision, and the cases are not necessarily in conflict.

657

Interim Decision #2276—Appendix
Landon, 349 U.S. 901,4 indicated that the question whether a
conviction should be treated as a basis for deportation is not
"purely a 'federal question.' "
In addition, as to crimes of moral turpitude not involving
narcotics or marihuana, the Service, with the approval of the
Attorney General and the courts, has been taking into account the
effect of state post-conviction expungement laws in determining
that an otherwise final conviction should not be regarded as a
basis for deportation. 5
Expungement statutes concerning youth offenders, perhaps
even more than other expungement laws, reflect a policy of
providing a clean start which would be virtually negated if
deportation under federal law were still a consequence of an
expunged state marihuana conviction of a youth. A disparity in
treatment of state and federal youth offenders is particularly
inappropriate in view of the fact that, quite frequently, the
underlying facts involve violation of state and federal law, and
may be the basis of either state or federal prosecution. Indeed, as to
persons under twenty-one, federal law encourages the United
States Attorney to forego prosecution and surrender the juvenile
to state authorities if "it will be to the best interest of the United
States and of the juvenile offender" to do so. 18 U.S.C. 5001. Where
a choice can be made, it is generally the practice that the less
serious offenses are handled by state prosecution, and that federal
prosecutions are reserved for the more serious offenses.
Thus, to confine the result in Morera to youth offender convictions expunged under the federal law would tend to produce the
anomalous situation where, for example, a youth offender prosecuted federally and convicted of a serious marihuana offense
would not be deportable if the conviction were expunged, while one
4 The facts in Pino are set forth in the lower court decisions. See Pin() v.
Nicolls, 119 F. Supp. 122 (D. Mass.), affirmed, 215 F.2d 237 (C.A. 1). The question

was whether an alien had been "convicted" where he had been found guilty,
received a suspended sentence and been placed on probation for ono year, after
which, under a unique Massachusetts procedure, the sentence had been revoked
and the case placed "on file," subject to being called up at any time for
imposition of sentence or other disposition. The Court held that there was no
conviction for deportation purposes.
s It should be noted that state expungement statutes have been allowed to
pretermit deportation even where there is no comparable federal statute applicable to a similar federal conviction. For example, while the Federal Youth
Corrections Act provides relief comparable to that authorized by Section 1722 of
the California Welfare and Institutions Code, involved in the instant case, no
federal statute authorizes expungement more generally following completion of
probation, as does section 1203.4 of the California Penal Code, pursuant to which
expungement has been held repeatedly to bar deportation based on the expunged conviction for a crime of moral turpitude.

658

Interim Decision #2276—Appendix
prosecuted in state court and convicted on a trivial marihuana
offense would therefore be deportable, even if the conviction were
expunged.
Such disparity is difficult to justify or defend, and should be
avoided if possible by a reasonable construction of the statute. At
a minimum, I think that, consistent with Morera, the Service
would be warranted in construing Section 1251(aX11) as not requiring deportation on the basis of a state marihuana conviction of a
youth offender which has been expunged or set aside pursuant to •
a law comparable to the Federal Youth Corrections Act, if the
youth offender upon conviction could have obtained expungement

under the federal law if he had been subjected to federal prosecution. This construction is consistent not only with Morera, but also
with the general statutory scheme.
The crucial legislative development relied upon by the Attorney
General in Matter of A—F--, as indicating a strong congressional
policy favoring deporation of aliens involved in narcotics traffic,
was the Narcotics Control Act of 1956, 70 Stat. 575. That act added
language to Section 1251(b) to exclude deportations under Section
1251(a)(11) from its provision that a pardon or recommendation of
the sentencing judge against deportation would bar deportation

under Section 1251(aX4), based on conviction of a crime of moral
turpitude. Prior to 1960, however, Section 1251(a)(11) applied in
terms only to marihuana offenses. Therefore, the 1956 amendment
does not necessarily reflect a clear national policy as to marihuana
offenses.6
Moreover, the fact that the 1956 amendments excluded narcotics
offenses from the provision for pardons, but did not purport to
exclude them from the settled policy and practice of not treating
expunged convictions as convictions for deportation purposes, can
be said to suggest that no change was intended in that regard. See

Morera, supra, 462 F.2d at 1032.
Significantly, it was held in Morera that neither the 1956
amendment to Section 1251(b) nor the 1960 inclusion of marihuana
offenses in Section 1251(a)(11) interferes with the analogous treatment of marihuana convictions set aside under the Federal Youth
Corrections Act (18 U.S.C. 5021), as not being grounds for deportation under Section 1251(a)(11).
In any event, whatever may have been Congress' policy toward
6 While the inclusion of marihuana offenses in Section 1251(aX11) in 1960 did
reflect a judgment that such offenses could be a basis for deportation, the
legislative history of that amendment (see p. 3, supra, n.1) does not suggest a
specific congressional intent that expungement of a marihuana conviction (or

indeed of any conviction covered by Section 1251(a)(11)) should be completely

disregarded for deportation purposes.

659

Interim Decision #2276—Appendix
narcotics offenders at the time of the decision in Matter of A—F— ;
recent legislation indicates a different Congressional policy toward
persons convicted of simple possession of marihuana. Thus, in 1970
Congress found that "there is a lack of an authoritative source for
obtaining information involving the health consequences of using
marihuana." 21 U.S.C. 186. Accordingly, Congress established the
National Commission on Marihuana and Drug Abuse and directed
it to conduct a comprehensive study of the use and effects of
marihuana. 84 Stat. 1280-1281, 21 U.S.C. 801, note! In 1970, as an
interim measure for the period during which the Commission's
report was being prepared and considered, Congress reduced the
penalties for initial marihuana offenses—from a mandatory term
of at least five and up to twenty years (see 21 U.S.C. (1964 ed.)
176a) to a maximum term of one year for possession—and provided
a new procedure whereby a charge and finding of guilt for a first
offense of simple possession could be expunged and not treated as
a conviction for any purpose. 21 U.S.C. 844. In its report in 1972 the
Commission recommended that possession and personal use of
marihuana be decriminalized. See Report of the Commission on
Marihuana and Drug Abuse 152-161.
If it was appropriate to consider a heightening of federal
concern about narcotics offenders as requiring their exclusion
from the usual consequences of expungement of convictions for
deportation purposes, it would seem equally appropriate to consider a lowering of sanctions for such offenses, at least as to
possession of marihuana, as removing pro tanto the policy basis for
such exclusion.
The foregoing analysis and recommendation does not necessarily apply to offenses involving narcotics and drugs other than
marihuana, which is the only controlled substance involved in the
instant case, nor to expungement under state laws that do not
have a federal counterpart.
If the Service does change its policy in this regard or if for that
or any other reason the instant deportation order is set aside,
please communicate the facts to Mr. Norton of this office (739-2186)
so that we may appropriately prepare our response to the pending
petition.
I thank you for your consideration of this matter.
Sincerely,
/s/ Robert IL Bork
ROBERT H. BORIC
Solicitor General
7 Congress also directed the Secretary of Health, Education and Welfare to
make annual reports to Congress on the health consequences of marihuana use
and on related recommendations. 21 U.S.C. 187.

660

